Title: To George Washington from Richard Dobbs Spaight, 10 April 1794
From: Spaight, Richard Dobbs
To: Washington, George


          
            Sir
            No. Carolina New Bern 10th April 1794
          
          In the course of the last month I received the Secretary of wars letter of the 22nd
            Feb: respecting the sloop L’amee Margueritte; but as I had on
            the 8th Feb: forwarded on to you copies of all the papers then in my possession relating
            to her; and as Mr Hill the Atto. of the United States had
            informed me in his letter of the 12th of the same month, that he had sent by post to the
            Secretary of State, the examination which he had taken relative to her capture, I did
            not think it prudent either to take off the arrest or to restore her
            to her former owners till I had received your ultimate decision thereon she therefore
            still continues in the custody of the militia.
          Some days ago I received from Mr Severin Erickson a letter dated the 27th March,
            enclosing Capt: Hervieux’s statement of facts relative to the Capture of the sloop
            Providence attested by Mr Mangourit the french Consul at Charleston, I do myself the
            honor to enclose you copies of both: I shall direct the marshall to restore to Captain
            Hervieux his trunk, papers and cloths, which I hope will meet with your approbation.
          Agreable to the Secretary of wars letter of the 26th of March, which I received by
            express the 3rd inst: I immediately issued orders to the commanding officers of the
            counties in which the different ports lay, that they should in all cases where
            application was made to them, by the revenue officers, assist with the militia under
            their command in carrying the embargo into full force and effect. I have the honor &c.
          
            R.D. Spaight
          
        